MARSHALL, C. J.
1. Section 614-86 to. 614-102 inclusive, of the General Code of Ohio, are designed to regulate motor transportation governing all motor vehicles operating over the highways of the state, but do riot authorize the publib utilities commission to. .exclude motor -transportation companies' operating in interstate traffic from such highways.
2. Motor transportation companies operating in interstate traffic are subject to the provisions of said ■ seetions and ■ the regulations therein provided may be applied to all interstate operators éxcept in so far as such application would involve a direct burden Upon, interstate commerce. ’ . ' .
3. A condition in a certificate of convenience and necessity granted to .an interstate operation that passenger’s may not be received within the. state of Ohio whose destinations are also within the state, of Ohio, is not an'.un-' reasonable. condition and odes not operate as a direct burden upon .interstate coriimeree.
Order, affirmed.
Jones, Matthias, Day, Allen, Kinkade and Robinson, JJ., concur.